i          i        i                                                              i   i     i




                                MEMORANDUM OPINION

                                        No. 04-08-00309-CR

                                         James JOHNSON,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-CR-8282B
                           Honorable Maria Teresa Herr, Judge Presiding


PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: December 17, 2008

DISMISSED

           On December 9, 2008, appellant filed a motion to dismiss. The motion is GRANTED, and

the appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                           PER CURIAM



DO NOT PUBLISH